Opinion of the court by
JUDGE GUFFY
Affirming.
It appears from the record in this case that the appellees, George H. Eilenman & Sons, entered Into a contract with the Fred J. Meyers Manufacturing Company for the erection of a certain building in Coving*951ton, Ky., at a cost of perhaps over $4,000, and that the appellant between the dates of March 31, 1896, and May 22, 1896, sold to the said Meyers Manufacturing Company certain articles, for which said company promised to pay $1,721.22, and, by the direction of said company, delivered the same to appellees, where they were constructing a building on Pike street and Madison avenue, in Covington. The said articles so sold to said company were received by the appellees and used in the construction of their -building; -and on the 16th day of July, 1896, the said Meyers-Manufacturing Company being indebted to appellant in. the said sum of $1,721.22, he (appellant) caused notice of the sale and purchase of said goods, and the indebtedness of the said company to him, to be served on the appellees,, notifying them that he looked to them for the payment of the claim set out. It is alleged that, upon the failure of' appellees to pay his said claim, he proved it according to law, and lodged it with the clerk of the Kenton County-Court; that at the time of tne service of the said notice the appellees were indebted to the said Meyers Manufacturing Company, on account of materials furnished and work done by said company, in a sum of money more than sufficient to satisfy plaintiff’s claim; and that although the said building had been completed, and the contract with the Meyers Manufacturing Company complied with and. ended, the appellees failed and refused to pay plaintiff’s-claim. Plaintiff further claimed a lien, upon the house and lot to secure the payment of his claim, and asked for a sale thereof. The first and second paragraphs of the defendant’s answer contain some technical defenses, not necessary to recite. In the fourth paragraph appellees deny that on the 16th day of July they were indebted to the Meyers Manufacturing Company in the sum of $1,721.22,, *952■or any sum in excess of $185. They averred that on the -day of February, 1896, the defendant, Meyers Manufacturing Company, contracted with them' to furnish certain work upon the building about to be erected for the ■aggregate price of $4,085, and that thereafter they paid To the said Meyers Company on account of this contract •$3,900, as follows: May 15, 1896, $1,000; May 29, 1896, •$500; June 16, 1896, $1,000; June 26, 1896, $250; June 29, 1896, $1,150. After the issues were finally made up, the •oourt rendered a judgment to the effect that there was -due from appellees to the Meyers Company and its assignee the sum of $185. It was further adjudged that the plaintiff had a lien on the real estate situated on the north-east 'corner of Pike street and Madison avenue, in CovingTon, Ky., to secure the payment of the said sum of $185. IF rom .that judgment appellant prosecutes this appeal, insisting that he should have recovered a judgment against .appellees for the entire claim.
Under the law as it existed at the time that the material was furnished by the appellant, he could have only acquired a lien for the same by giving notice to the owners that a lien would be claimed. And in such case it was The duty of the owners, if they were indebted to the contractor or subcontractor, to have withheld a sufficient amount to satisfy the claim of the party so notifying them, provided the indebtedness was enough to pay the same ■or any part. Section 6 of the act in question reads: “The liens mentioned in the preceding section shall be dissolved unless the claimant, within sixty days after he ceases to labor or furnish materials as aforesaid, files in the office •of the clerk of the county court of the county in which •such building or improvement is situated, a statement ,of the amount due him, with all just credits and set-offs, *953known to him.” Acts 1891-93, p. 507. The law in respect to such liens was materially modified and enlarged by the act of March' 21, 1896, which went into effect not earlier than June 19, 1896. The contention of the appellant is that the act of 1896 had taken effect at the time he gave the notice in question, and filed in the clerk’s office of the Kenton County Court his account, and asserted his lien on the property in question, and that the act of March, 1896, was simply a change in the remedy or the process by which he could make effective his lien upon the property sought to be subjected. The, contention of appellees’ is that inasmuch as the contract was made and the material furnished before the act of March, 1896, took effect, the-rights of the appellant must be determined by the law then in force, and that he could acquire no lien upon the property, nor claim against them, except under the provisions and in accordance with the law then in force. Many authorities are cited in support of the respective contentions of the parties, but we deem it unnecessary to discuss the authorities referred to, as it seems clear to us that the rights’ of the appellant must be governed by the law in force at the time that he m/ade the contract with the Meyers Manufacturing Company, and at the time-he furnished the material for which he seeks to recover judgment; and under that law he could acquire no lien except by giving the notice prescribed, and then only to-the extent that the owner of the building was indebted to the contractor or person who undertook to erect the building. To hold otherwise would be to give to appellant a right or demand that he was not entitled to at the time the contract was entered into, nor to which -he was entitled at the time he furnished the articles sued for. It may be-true that at the time he served the notice the act of March,, *9541896, was in force, and the same may be said as to the time he filed with the clerk of the Kenton County Court' his ■claim, and asserted a lien therefor; but these proceedings ■could not have the effect to give him a substantial right which did not accrue to him during the time he rendered the services for which he seeks to recover. It would be manifestly unjust, and also unconstitutional, to impose upon the owners of the building a liability or a burden which did not exist, and under the law could not be enforced, at the time the contract was entered into with the Meyers Manufacturing Company. -It seems clear to us that no law could be enacted after the contract was entered into that would give to the Meyers Company any .rights that it did not have at the time it entered into the contract, and certainly no new responsibilities or burdens could be imposed upon the appellees after the making of the contract with the Meyers Company. And, if this be true, it necessarily follows that a subcontractor or material man could not be placed in a more favorable attitude than the original contractor; nor would it be just or fair to the owners of the building to impose upon them burdens and conditions not existing at the time they received and used the material charged for. It is therefore evident that the only amount appellant was entitled to recover was the $185 due from appellees to the Meyers Company -at the time of the service of the notice in question. •Judgment affirmed.
Petition for rehearing, by appellant, overruled.